Exhibit 10.1

Replacement Capital Covenant, dated as of March 15, 2007 (this “Replacement
Capital Covenant”), by XL Capital Ltd, a limited company duly organized and
existing under the laws of the Cayman Islands (together with its successors and
assigns, the “Company”), in favor of and for the benefit of each Covered
Debtholder (as defined below).

Recitals

A. On the date hereof, the Company is issuing 1,000,000 Series E Perpetual
Non-Cumulative Preference Ordinary Shares, liquidation preference U.S. $1,000
per share (the “Series E Preference Shares”). The Company may from time to time
elect to issue additional Series E Preference Shares, and all such additional
Series E Preference Shares would be deemed to form a single series with the
1,000,000 Series E Preference Shares being issued on the date hereof.

B. The Series E Preference Shares and this Replacement Capital Covenant are
described in the Prospectus Supplement, dated March 12, 2007, filed with the
United States Securities and Exchange Commission (the “Commission”) by the
Company pursuant to Rule 424(b)(5) on March 13, 2007 relating to the offering of
Series E Preference Shares.

C. The Company is entering into and disclosing the content of this Replacement
Capital Covenant in the manner provided below with the intent that the covenants
provided for in this Replacement Capital Covenant be enforceable by each Covered
Debtholder and that the Company be estopped from disregarding the covenants in
this Replacement Capital Covenant, in each case to the fullest extent permitted
by applicable law.

D. The Company acknowledges that reliance by each Covered Debtholder upon the
covenants in this Replacement Capital Covenant is reasonable and foreseeable by
the Company and that, were the Company to disregard its covenants in this
Replacement Capital Covenant, each Covered Debtholder would have sustained an
injury as a result of its reliance on such covenants.

NOW, THEREFORE, the Company hereby covenants and agrees as follows in favor of
and for the benefit of each Covered Debtholder.

SECTION 1. Definitions. Capitalized terms used in this Replacement Capital
Covenant (including the Recitals) have the meanings set forth in Schedule I
hereto.

SECTION 2. Limitations on Redemption or Repurchase of Series E Preference
Shares. The Company hereby promises and covenants to and for the benefit of each
Covered Debtholder that, on or before the RCC Termination Date, neither the
Company nor any of its Subsidiaries shall redeem or purchase all or any part of
the Series E Preference Shares, except to the extent that the applicable
redemption or purchase price (exclusive of declared and unpaid dividends
thereon) does not exceed the sum of the following amounts:

 

 

 

 

(i)

the Applicable Percentage of (a) the aggregate amount of net cash proceeds
received by the Company and its Subsidiaries from the sale of Ordinary Shares
and Qualifying Warrants to Persons other than the Company and its Subsidiaries
and (b) the Market Value of any Ordinary Shares that the Company and its
Subsidiaries have issued to persons other than the Company and its Subsidiaries
in connec-




--------------------------------------------------------------------------------




 

 

 

 

 

tion with the conversion of any convertible or exchangeable securities, other
than securities for which the Company or any of its Subsidiaries has received
equity credit from any NRSRO (as defined below), in each case since the most
recent Measurement Date (without double counting proceeds received in any prior
Measurement Period); plus

 

 

 

 

(ii)

100% of the aggregate amount of net cash proceeds received by the Company and
its Subsidiaries since the most recent Measurement Date (without double counting
proceeds received in any prior Measurement Period) from the sale of Mandatorily
Convertible Preferred Stock, Debt Exchangeable for Preferred Equity and Debt
Exchangeable for Common Equity to Persons other than the Company and its
Subsidiaries; plus

 

 

 

 

(iii)

100% of the aggregate amount of net cash proceeds received by the Company and
its Subsidiaries since the most recent Measurement Date (without double counting
proceeds received in any prior Measurement Period) from the sale of any other
Qualifying Capital Securities to Persons other than the Company and its
Subsidiaries.

SECTION 3. Covered Debt.

(a) The Company represents and warrants that the Initial Covered Debt is
Eligible Debt.

(b) The Company shall follow the procedures set forth in Section 3(c) for
redesignating the Covered Debt in the event that the Covered Debt then in effect
is Eligible Senior Debt and the Company subsequently issues Eligible
Subordinated Debt, in which case the Company shall redesignate such newly-issued
Eligible Subordinated Debt as the Covered Debt. In addition, the Company shall
follow the procedures set forth in Section 3(c) for redesignating the Covered
Debt on (i) the date that is two years prior to the final maturity date of the
Covered Debt then in effect or (ii) the applicable redemption or repurchase date
in the event the Company elects to redeem, or the Company or a Subsidiary of the
Company elects to repurchase, such Covered Debt in whole or in part with the
consequence that after giving effect to such redemption or repurchase, the
outstanding principal amount of such Covered Debt is less than $100,000,000.

(c) During the 30-calendar-day period immediately preceding any Redesignation
Date with respect to the Covered Debt then in effect, the Company shall identify
the series of Eligible Debt that will become the Covered Debt on and after such
Redesignation Date in accordance with the following procedures:

 

 

 

 

(i)

the Company shall identify each series of its then outstanding long-term
indebtedness for money borrowed that is Eligible Debt;

 

 

 

 

(ii)

if only one series of the Company’s then outstanding long-term indebtedness for
money borrowed is Eligible Debt, such series shall become the Covered Debt
commencing on the related Redesignation Date; and

-2-


--------------------------------------------------------------------------------




 

 

 

 

(iii)

if the Company has more than one outstanding series of long-term indebtedness
for money borrowed that is Eligible Debt, the series that has the latest
occurring final maturity date shall become the Covered Debt on the related
Redesignation Date.

The series of outstanding long-term indebtedness for money borrowed that is
determined to be Covered Debt pursuant to clause (c)(ii) or (c)(iii) above shall
be the Covered Debt for purposes of this Replacement Capital Covenant for the
period commencing on the related Redesignation Date and continuing to, but not
including, the Redesignation Date as of which a new series of outstanding
long-term indebtedness is next determined to be the Covered Debt pursuant to the
procedures set forth in this Section 3(c).

In connection with the identification of any new series of Covered Debt, the
Company shall give the notices and/or make the filings or website postings
provided for in Section 3(d) within the time frame provided for in such section.

(d) Notice. In order to give effect to the intent of the Company described in
Recital C, the Company covenants that:

 

 

 

 

(i)

simultaneously with the execution of this Replacement Capital Covenant or as
soon as practicable after the date hereof, it shall give notice to the Holder(s)
of the Initial Covered Debt, in the manner provided in the indenture, fiscal
agency agreement or other instrument relating to the Initial Covered Debt, of
this Replacement Capital Covenant and the rights granted to such Holder(s)
hereunder and (A) if the Initial Covered Debt includes securities issued in the
United States, file a copy of this Replacement Capital Covenant with the
Commission as an exhibit to a Current Report on Form 8-K under the Exchange Act
or (B) if the Initial Covered Debt was predominately offered outside of the
United States, (I) post a copy of this Replacement Capital Covenant on the
Company’s website (currently: www.xlcapital.com), (II) as promptly as
practicable, cause a notice of the execution of this Replacement Capital
Covenant to be posted on the Bloomberg screen for the Initial Covered Debt or
any successor Bloomberg screen or similar vendor’s screen the Company reasonably
believes is appropriate (each an “Investor Screen”) and (III) cause a hyperlink
to the execution copy of this Replacement Capital Covenant to be included on the
Investor Screen for the Initial Covered Debt;

 

 

 

 

(ii)

it shall, if a series of the Company’s long-term indebtedness for money borrowed
that includes securities issued in the United States (1) becomes Covered Debt or
(2) ceases to be Covered Debt, (A) give notice of such occurrence within 30
calendar days to the holders of such long-term indebtedness for money borrowed
in the manner provided for in the indenture, fiscal agency agreement or other
instrument under which such long-term indebtedness for money borrowed was issued
and (B) if and so long as it is a reporting company under the Exchange Act,
report such change by filing a Current Report on Form 8-K under the Exchange Act
containing a description of the covenant set forth in Section 2 and identifying
the series of long-term indebtedness for borrowed money that is Covered Debt as

-3-


--------------------------------------------------------------------------------




 

 

 

 

 

of the date of such filing and including or incorporating by reference a copy of
this Replacement Capital Covenant as an exhibit;

 

 

 

 

(iii)

it shall, if a series of the Company’s long-term indebtedness for money borrowed
that was predominately offered outside of the United States (1) becomes Covered
Debt or (2) ceases to be Covered Debt, (A) give notice of such occurrence within
30 calendar days to the holders of such long-term indebtedness for money
borrowed in the manner provided for in the indenture, fiscal agency agreement or
other instrument under which such long-term indebtedness for money borrowed was
issued, (C) as promptly as practicable, post a notice of such change on the
Company’s website, (D) as promptly as practicable, cause a notice of such
occurrence to be posted on the Investor Screen for the then-effective series of
Covered Debt and (E) cause a hyperlink to the execution copy of this Replacement
Capital Covenant to be included on the Investor Screen for such Covered Debt;

 

 

(iv)

to the extent that the Company has posted information pursuant to clause (i)(B)
or clause (iii), at least once annually, it shall verify that the postings
required in such clauses are functional and accessible and, if necessary, cause
such functionality and accessibility to be restored;

 

 

 

 

(v)

if and so long as it is a reporting company under the Exchange Act, the Company
shall include in each annual report filed with the Commission on Form 10-K under
the Exchange Act a description of the covenant set forth in Section 2 and
identify the series of long-term indebtedness for borrowed money that is Covered
Debt as of the date such Form 10-K is filed with the Commission;

 

 

 

 

(vi)

if and so long as it is not a reporting company under the Exchange Act, the
Company shall post on its website the information required by clauses (d)(ii)
and (d)(v); and

 

 

 

 

(vii)

promptly upon request by any Holder of Covered Debt, provide such Holder with an
executed copy of this Replacement Capital Covenant.

SECTION 4. Termination, Amendment and Waiver.

(a) The obligations of the Company pursuant to this Replacement Capital Covenant
shall remain in full force and effect until the earliest date (the “Termination
Date”) to occur of:

 

 

 

 

(i)

April 15, 2047, subject to extension as provided in Section 4(b)(iii);

 

 

 

 

(ii)

the date, if any, on which the Holder(s) of a majority by principal amount of
the then-effective series of Covered Debt consent or agree in writing to the
termination of this Replacement Capital Covenant and the obligations of the
Company hereunder;

-4-


--------------------------------------------------------------------------------




 

 

 

 

(iii)

the date on which the Company does not have any series of outstanding Eligible
Subordinated Debt or Eligible Senior Debt (in each case without giving effect to
the rating requirement in clause (b) of the definition of each such term); and

 

 

 

 

(iv)

the date on which the Company does not have any outstanding Series E Preference
Shares.

From and after the Termination Date, the obligations of the Company pursuant to
this Replacement Capital Covenant shall be of no further force and effect.

(b) This Replacement Capital Covenant may be amended or supplemented from time
to time by a written instrument signed by the Company with the consent of the
Holder(s) of a majority by principal amount of the then-effective series of
Covered Debt, provided that this Replacement Capital Covenant may be amended or
supplemented from time to time by a written instrument signed only by the
Company (and without the consent of the Holder(s) of the then-effective series
of Covered Debt) if:

 

 

 

 

(i)

the effect of such amendment or supplement is solely to impose additional
restrictions on the types of securities qualifying as Replacement Capital
Securities, and an officer of the Company has delivered to the Holders of the
then-effective series of Covered Debt in the manner provided for in the
indenture, fiscal agency agreement or other instrument with respect to such
Covered Debt a written certificate to that effect;

 

 

 

 

(ii)

the effect of such amendment or supplement is solely to eliminate Ordinary
Shares, Mandatorily Convertible Preference Shares or Debt Exchangeable for
Common Equity as a security or securities covered by Sections 2(i) and (ii),
provided that the Company has been advised in writing by a nationally recognized
independent accounting firm that there is more than an insubstantial risk that
the failure to do so would result in a reduction in the Company’s earnings per
share as calculated for financial reporting purposes;

 

 

 

 

(iii)

the effect of such amendment or supplement is solely to impose additional
restrictions on the ability of the Company to redeem or purchase Series E
Preference Shares in any circumstance, including extending the termination date
specified in Section 4(a)(i), the dates specified in the definition of
Applicable Percentage and the dates specified in the definition of Qualifying
Capital Securities; or

 

 

 

 

(iv)

such amendment or supplement is not adverse to the Holder(s) of the
then-effective series of Covered Debt and an officer of the Company has
delivered to the Holder(s) of the then effective series of Covered Debt in the
manner provided for in the indenture, fiscal agency agreement or other
instrument with respect to such Covered Debt a written certificate stating that,
in his or her determination, such amendment or supplement is not adverse to the
Holder(s) of the then-effective series of Covered Debt.

-5-


--------------------------------------------------------------------------------



(c) For purposes of Sections 4(a) and 4(b), the Holder(s) whose consent or
agreement is required to terminate, amend or supplement the obligations of the
Company under this Replacement Capital Covenant shall be the Holder(s) of the
then-effective series of Covered Debt as of a record date established by the
Company that is not more than 30 calendar days prior to the date on which the
Company proposes that such termination, amendment or supplement becomes
effective.

SECTION 5. Miscellaneous.

(a) This Replacement Capital Covenant shall be governed by, and construed in
accordance with, the laws of the State of New York.

(b) This Replacement Capital Covenant shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Covered Debtholders
as they exist from time-to-time (it being understood and agreed by the Company
that any Person who is a Covered Debtholder at the time such Person initiates a
claim or proceeding to enforce such Person’s rights under this Replacement
Capital Covenant after the Company has violated its covenants in Section 2 and
before the series of long-term indebtedness for money borrowed held by such
Person is no longer Covered Debt, such Person’s rights under this Replacement
Capital Covenant shall not terminate by reason of such series of long-term
indebtedness for money borrowed no longer being Covered Debt until the
termination of such claim or proceeding). Except as specifically provided
herein, this Replacement Capital Covenant shall have no other beneficiaries, and
no Persons other than a Holder of Covered Debt is entitled to rely on this
Replacement Capital Covenant.

(c) All demands, notices, requests and other communications to the Company under
this Replacement Capital Covenant shall be deemed to have been duly given and
made if in writing and:

 

 

 

 

(i)

if served by personal delivery upon the Company, on the day so delivered (or, if
such day is not a Business Day, the next succeeding Business Day);

 

 

 

 

(ii)

if delivered by registered post or certified mail, return receipt requested, or
sent to the Company by a national or international courier service, on the date
of receipt by the Company (or, if such date of receipt is not a Business Day,
the next succeeding Business Day); or

 

 

 

 

(iii)

if sent by telecopier, on the day telecopied, or if not a Business Day, the next
succeeding Business Day, provided that the telecopy is promptly confirmed by
telephone confirmation thereof,

and in each case to the Company at the address set forth below, or at such other
address as the Company may thereafter notify to Covered Debtholders or post on
its website as the address for notices under this Replacement Capital Covenant:

-6-


--------------------------------------------------------------------------------



XL Capital Ltd
XL House
1 Bermudiana Road
Hamilton HM 11
Bermuda
Attention:
Facsimile No:

-7-


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Replacement Capital Covenant to
be executed by its duly authorized officer, as of the day and year first above
written.

XL Capital Ltd

 

 

 

By: 

/s/ Kirstin Romann Gould

 

 

--------------------------------------------------------------------------------

 

 

Name: Kirstin Romann Gould

 

 

Title: EVP, General Counsel of Corporate

 

 

          Affairs & Secretary

 




--------------------------------------------------------------------------------



Schedule 1

Definitions

“Alternative Payment Mechanism” means, with respect to any securities or
combination of securities (together in this definition, “such securities”),
provisions in the related transaction documents requiring the Company to issue
(or use commercially reasonable efforts to issue) one or more types of APM
Qualifying Securities raising eligible proceeds at least equal to the deferred
Distributions on such securities and apply the proceeds to pay unpaid
Distributions on such securities, commencing on the earlier of (x) the first
Distribution Date after commencement of a deferral period on which the Company
pays current Distributions on such securities and (y) the fifth anniversary of
the commencement of such deferral period, and that:

 

 

 

 

(a)

define “eligible proceeds” to mean, for purposes of such Alternative Payment
Mechanism, the net proceeds (after underwriters’ or placement agents’ fees,
commissions or discounts and other expenses relating to the issuance or sale of
the relevant securities, where applicable, and including the fair market value
of property received by the Company or any of its Subsidiaries as consideration
for such securities) that the Company has received during the 180 days prior to
the related Distribution Date from the issuance of APM Qualifying Securities, up
to the Preferred Cap (as defined in paragraph (f) below) in the case of APM
Qualifying Securities that are Qualifying Non-Cumulative Perpetual Preferred
Stock or Mandatorily Convertible Preferred Stock;

 

 

 

 

(b)

permit the Company to pay current Distributions on any Distribution Date out of
any source of funds but prohibit the Company from paying deferred Distributions
out of any source of funds other than eligible proceeds;

 

 

 

 

(c)

if deferral of Distributions continues for more than one year (or such shorter
period as provided for in the terms of such securities), require the Company not
to repay, redeem or purchase any APM Qualifying Securities of the Company or any
securities of the Company that on a bankruptcy or liquidation of the Company
rank pari passu or junior to such APM Qualifying Securities until at least one
year after all deferred Distributions have been paid;

 

 

 

 

(d)

may include a provision that, notwithstanding the Common Cap (as defined in
paragraph (f) below) and the Preferred Cap, for purposes of paying deferred
Distributions, limits the ability of the Company to sell Ordinary Shares,
Qualifying Warrants, or Mandatorily Convertible Preferred Stock above an
aggregate cap specified in the transaction documents (a “Share Cap”), subject to
the Company’s agreement to use commercially reasonable efforts to increase the
Share Cap amount (i) only to the extent that it can do so and simultaneously
satisfy its future fixed or contingent obligations under other securities and
derivative instruments that provide for settlement or payment in Ordinary Shares
or (ii) if the Company cannot increase the Share Cap amount as contemplated in
the preceding clause, by requesting its Board of Directors to adopt a resolution
for shareholder


--------------------------------------------------------------------------------




 

 

 

 

 

vote at the next occurring annual shareholders meeting to increase the number of
shares of the Company’s authorized Ordinary Shares for purposes of satisfying
the Company’s obligations to pay deferred Distributions;

 

 

 

 

(e)

permit the Company, at its option, to provide that if the Company is involved in
a merger, consolidation, amalgamation or conveyance, transfer or lease of assets
substantially as an entirety to any other person (a “business combination”)
where immediately after the consummation of the business combination more than
50% of the voting stock of the surviving entity of the business combination, or
the person to whom all or substantially all of the Company’s assets are
conveyed, transferred or leased, is owned by the shareholders of the other party
to the business combination, then clauses (a), (b) and (c) above will not apply
to any deferral period that is terminated on the next interest payment date
following the date of consummation of the business combination; and

 

 

 

 

(f)

limit the obligation of the Company to issue (or use commercially reasonable
efforts to issue) APM Qualifying Securities up to:


 

 

 

 

 

 

(i)

in the case of APM Qualifying Securities that are Ordinary Shares or Qualifying
Warrants, an aggregate amount of all Ordinary Shares issued or issuable upon the
exercise of such Qualifying Warrants pursuant to the Alternative Payment
Mechanism with respect to deferred Distributions during the first five years of
any deferral period equal to 2% of the total number of issued and outstanding
shares of the Ordinary Shares of the Company as of the date of the Company’s
most recently publicly available consolidated financial statements as of the
date of such issuance (the “Common Cap”), provided (and it being understood)
that the Common Cap shall cease to apply to such deferral period by a date (as
specified in the related transaction documents) which shall be not later than
the fifth anniversary of the commencement of such deferral period; and

 

 

 

 

 

 

(ii)

in the case of APM Qualifying Securities that are Qualifying Non-Cumulative
Perpetual Preferred Stock or Mandatorily Convertible Preferred Stock, an amount
from the issuance thereof pursuant to the related Alternative Payment Mechanism
(including at any point in time from all prior issuances of Qualifying
Non-Cumulative Perpetual Preferred Stock and still-outstanding Mandatorily
Convertible Preferred Stock pursuant to such Alternative Payment Mechanism)
equal to 25% of the initial principal or stated amount of the securities that
are the subject of the related Alternative Payment Mechanism (the “Preferred
Cap”);

 

 

 

 

provided (and it being understood) that:


 

 

 

 

 

 

(a)

the Company shall not be obligated to issue (or use commercially reasonable
efforts to issue) APM Qualifying Securities for so long as a Market Disruption
Event has occurred and is continuing;

-2-


--------------------------------------------------------------------------------




 

 

 

 

 

 

(b)

if, due to a Market Disruption Event or otherwise, the Company is able to raise
and apply some, but not all, of the eligible proceeds necessary to pay all
deferred Distributions on any Distribution Date, the Company will apply any
available eligible proceeds to pay accrued and unpaid Distributions on the
applicable Distribution Date in chronological order subject to the Common Cap,
the Preferred Cap and the Share Cap (if any), as applicable; and if the Company
has outstanding more than one class or series of securities under which it is
obligated to sell a type of APM Qualifying Securities and apply some part of the
proceeds to the payment of deferred Distributions, then on any date and for any
period the amount of net proceeds received by the Company from those sales and
available for payment of deferred Distributions on such securities shall be
applied to such securities on a pro rata basis in proportion to the total
amounts that are due on such securities.

“APM Qualifying Securities” means:

 

 

 

 

(a)

Ordinary Shares;

 

 

 

 

(b)

Qualifying Warrants;

 

 

 

 

(c)

Qualifying Non-Cumulative Perpetual Preferred Stock; or

 

 

 

 

(d)

Mandatorily Convertible Preferred Stock.

“Applicable Percentage” means: 1 divided by (i) 75% with respect to any
repayment, redemption or purchase prior to April 15, 2017, (ii) 50% with respect
to any repayment, redemption or purchase on or after April 15, 2017 and prior to
April 15, 2037 and (iii) 25% with respect to any repayment, redemption or
purchase on or after April 15, 2037 (for example, prior to April 15, 2017, the
Applicable Percentage in the case of such securities will be 133.33%).

“Bankruptcy Claim Limitation Provision” means, with respect to any Qualifying
Capital Securities that have a Mandatory Trigger Provision or a No Payment
Provision, provisions that, upon any liquidation, dissolution, winding up or
reorganization or in connection with any insolvency, receivership or proceeding
under any bankruptcy law with respect to the issuer, limit the claim of the
holders of such securities (other than non-cumulative perpetual Preference
Ordinary Shares) to Distributions that accumulate during (A) any period in which
the issuer fails to satisfy one or more financial tests set forth in the terms
of such securities or related transaction agreements, in the case of securities
that have a Mandatory Trigger Provision, or (B) any deferral period, in the case
of securities that have a No Payment Provision, to:

 

 

 

 

(a)

in the case of Qualifying Capital Securities with respect to which the APM
Qualifying Securities do not include Qualifying Non-Cumulative Perpetual
Preferred Stock or Mandatorily Convertible Preferred Stock, 25% of the stated or
principal amount of such Qualifying Capital Securities then outstanding; and

-3-


--------------------------------------------------------------------------------




 

 

 

 

(b)

in the case of any other Qualified Capital Securities, an amount not in excess
of the sum of (x) two years of accumulated and unpaid Distributions (including
compound amounts thereon) and (y) an amount equal to the excess, if any, of the
Preferred Cap over the aggregate amount of net proceeds from the sale of
Qualifying Non-Cumulative Perpetual Preferred Stock that the issuer has applied
to pay such Distributions pursuant to the Mandatory Trigger Provision or No
Payment Provision; provided that the holders of such Qualifying Capital
Securities are deemed to agree that, to the extent the remaining claim exceeds
the amount set forth in clause (x), the amount they receive in respect of such
excess shall not exceed the amount they would have received had the claim for
such excess ranked pari passu with the interests of the holders, if any, of
Qualifying Non-Cumulative Perpetual Preferred Stock.

“Business Day” means each day other than (a) a Saturday or Sunday or (b) a day
on which banking institutions in The City of New York are authorized or required
by law or executive order to remain closed, and, on or after April 15, 2017 a
day that is not a London business day.

“Commission” means the United States Securities and Exchange Commission.

“Company” has the meaning specified in the introduction to this instrument.

“Covered Debt” means (a) at the date of this Replacement Capital Covenant and
continuing to but not including the first Redesignation Date, the Initial
Covered Debt and (b) thereafter, commencing with each Redesignation Date and
continuing to but not including the next succeeding Redesignation Date, the
Eligible Debt identified pursuant to Section 3(b) as the Covered Debt for such
period.

“Covered Debtholder” means each Person (whether a Holder or a beneficial owner
holding through a participant in a clearing agency) that buys, holds or sells
long-term indebtedness for money borrowed of the Company during the period that
such long-term indebtedness for money borrowed is Covered Debt.

“Debt Exchangeable for Common Equity” means a security or combination of
securities (together in this definition, “such securities”) that:

 

 

 

 

(a)

gives the holder a beneficial interest in (i) debt securities of the Company
that are not redeemable prior to settlement of the stock purchase contract
referred to in subclause (ii) hereof and (ii) an interest in a stock purchase
contract for an Ordinary Share of the Company that will be settled in three
years or less, with the number of Ordinary Shares purchasable pursuant to such
stock purchase contract to be within a range established at the time of issuance
of such debt securities;

 

 

 

 

(b)

provides that the investors directly or indirectly grant to the Company a
security interest in such debt securities and their proceeds (including any
substitute collateral permitted under the transaction documents) to secure the
investors’ direct or indirect obligation to purchase Ordinary Shares of the
Company pursuant to such stock purchase contracts;

-4-


--------------------------------------------------------------------------------




 

 

 

 

(c)

includes a remarketing feature pursuant to which the debt securities of the
Company are remarketed to new investors commencing not later than 30 days prior
to the settlement date of the purchase contract;

 

 

 

 

(d)

provides for the proceeds raised in the remarketing to be used to purchase
Ordinary Shares of the Company under the stock purchase contracts and, if there
has not been a successful remarketing by the settlement date of the purchase
contract, provides that the stock purchase contracts will be settled by the
Company foreclosing on its debt securities or other collateral directly or
indirectly pledged by investors in the Debt Exchangeable for Common Equity.

“Debt Exchangeable for Preferred Equity” means a security or combination of
securities (together in this definition, “such securities”) that:

 

 

 

 

(a)

gives the holder a beneficial interest in (i) subordinated debt securities of
the Company that include a provision requiring the Company to issue (or use
commercially reasonable efforts to issue) one or more types of APM Qualifying
Securities raising proceeds at least equal to the deferred Distributions on such
subordinated debt securities commencing not later than the second anniversary of
the commencement of such deferral period and that are the most junior
subordinated debt of the Company (or rank pari passu with the Most Junior
Subordinated Debt Securities of the Company) (in this definition, “subordinated
debt” of the Company) and (ii) an interest in a stock purchase contract for a
share of non-cumulative perpetual preferred stock of the Company that ranks pari
passu with or junior to all other Preference Ordinary Shares of the Company (in
this definition, “preferred stock” of the Company);

 

 

 

 

(b)

provides that the investors directly or indirectly grant to the Company a
security interest in such subordinated debt securities and their proceeds
(including any substitute collateral permitted under the transaction documents)
to secure the investors’ direct or indirect obligation to purchase preferred
stock of the Company pursuant to such stock purchase contracts;

 

 

 

 

(c)

includes a remarketing feature pursuant to which the subordinated debt of the
Company is remarketed to new investors commencing not later than the first
Distribution Date that is at least five years after the date of issuance of
securities or earlier in the event of an early settlement event based on: (i)
the dissolution of the issuer of such debt exchangeable for preferred equity or
(ii) one or more financial tests set forth in the terms of the instrument
governing such debt exchangeable for preferred equity;

 

 

 

 

(d)

provides for the proceeds raised in the remarketing to be used to purchase
preferred stock of the Company under the stock purchase contracts and, if there
has not been a successful remarketing by the first Distribution Date that is six
years after the date of issuance of such securities, provides that the stock
purchase contracts will be settled by the Company foreclosing on its
subordinated debt securi-

-5-


--------------------------------------------------------------------------------




 

 

 

 

 

ties or other collateral directly or indirectly pledged by investors in the Debt
Exchangeable for Preferred Equity;

 

 

 

 

(e)

includes a replacement capital covenant substantially similar to this
Replacement Capital Covenant or an Other Qualifying Capital Replacement Covenant
that will apply to such securities and to the preferred stock of the Company,
and will not include Debt Exchangeable for Preferred Equity or Debt Exchangeable
for Common Equity as a Replacement Capital Security; and

 

 

 

 

(f)

if applicable, after the issuance of such preferred stock of the Company,
provides the holders of such securities with a beneficial interest in such
preferred stock of the Company.

“Distribution Date” means, as to any securities or combination of securities,
the dates on which periodic Distributions on such securities are scheduled to be
made.

“Distribution Period” means, as to any securities or combination of securities,
each period from and including the later of the issue date and a Distribution
Date for such securities to but excluding the next succeeding Distribution Date
for such securities.

“Distributions” means, as to a security or combination of securities, dividends,
interest payments or other income distributions to the holders thereof that are
not Subsidiaries of the Company.

“Eligible Debt” means, at any time, Eligible Subordinated Debt or, if no
Eligible Subordinated Debt is then outstanding, Eligible Senior Debt.

“Eligible Senior Debt” means, at any time in respect of any issuer, each series
of outstanding unsecured long-term indebtedness for money borrowed of such
issuer that (a) upon a bankruptcy, liquidation, dissolution or winding-up of the
issuer, ranks most senior among the issuer’s then outstanding classes of
indebtedness for money borrowed, (b) is then assigned a rating by at least one
NRSRO (provided that this clause (b) shall apply on a Redesignation Date only if
on such date the issuer has outstanding senior long-term indebtedness for money
borrowed that satisfies the requirements of clauses (a), (c) and (d) that is
then assigned a rating by at least one NRSRO), (c) has an outstanding principal
amount of not less than $100,000,000, and (d) was issued through or with the
assistance of a commercial or investment banking firm or firms acting as
underwriters, initial purchasers or placement or distribution agents. For
purposes of this definition as applied to securities with a CUSIP number, each
issuance of long-term indebtedness for money borrowed that has (or, if such
indebtedness is held by a trust or other intermediate entity established
directly or indirectly by the issuer, the securities of such intermediate entity
that have) a separate CUSIP number shall be deemed to be a series of the
issuer’s long-term indebtedness for money borrowed that is separate from each
other series of such indebtedness.

“Eligible Subordinated Debt” means, at any time in respect of any issuer, each
series of the issuer’s then outstanding unsecured long-term indebtedness for
money borrowed that (a) upon a bankruptcy, liquidation, dissolution or
winding-up of the issuer, ranks subordinate to the issuer’s then outstanding
series of indebtedness for money borrowed that ranks most senior, (b) is then

-6-


--------------------------------------------------------------------------------



assigned a rating by at least one NRSRO (provided that this clause (b) shall
apply on a Redesignation Date only if on such date the issuer has outstanding
subordinated long-term indebtedness for money borrowed that satisfies the
requirements in clauses (a), (c) and (d) that is then assigned a rating by at
least one NRSRO), (c) has an outstanding principal amount of not less than
$100,000,000, and (d) was issued through or with the assistance of a commercial
or investment banking firm or firms acting as underwriters, initial purchasers
or placement or distribution agents. For purposes of this definition as applied
to securities with a CUSIP number, each issuance of long-term indebtedness for
money borrowed that has (or, if such indebtedness is held by a trust or other
intermediate entity established directly or indirectly by the issuer, the
securities of such intermediate entity that have) a separate CUSIP number shall
be deemed to be a series of the issuer’s long-term indebtedness for money
borrowed that is separate from each other series of such indebtedness.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder” means, as to the Covered Debt then in effect, each holder of such
Covered Debt as reflected on the securities register maintained by or on behalf
of the Company with respect to such Covered Debt.

“Initial Covered Debt” means the Company’s 6.375% Senior Notes Due November 15,
2024 issued in the aggregate principal amount of $350,000,000 (CUSIP:
98372PAG3).

“Intent-Based Replacement Disclosure” means, as to any security or combination
of securities (together in this definition, “securities”), that the issuer has
publicly stated its intention, either in the prospectus or other offering
document under which such securities were initially offered for sale or in
filings with the Commission made by the issuer under the Exchange Act prior to
or contemporaneously with the issuance of such securities, that the issuer, to
the extent the securities provide the issuer with equity credit, will repay,
redeem or purchase such securities only with the proceeds of replacement capital
securities that have terms and provisions at the time of repayment, redemption
or purchase that are as or more equity-like than the securities then being
repaid, redeemed or purchased, raised within 180 days prior to the applicable
repayment, redemption or purchase date.

“London business day” is any day on which dealings in deposits in U.S. dollars
are transacted in the London interbank market.

“Mandatorily Convertible Preferred Stock” means Preference Ordinary Shares with
(a) no prepayment obligation on the part of the issuer thereof, whether at the
election of the holders or otherwise, and (b) a requirement that such Preference
Ordinary Shares convert into Ordinary Shares within three years from the date of
its issuance at a conversion ratio within a range established at the time of
issuance of such Preference Ordinary Shares.

“Mandatory Trigger Provision” means, as to any security or combination of
securities (together in this definition, “securities”), provisions in the terms
thereof or of the related transaction agreements that (a) require or, at its
option in the case of non-cumulative perpetual Preference Ordinary Shares,
permit the issuer of such securities to make payment of Distributions on such
securities only pursuant to the issue and sale of APM Qualifying Securities,
within no more than

-7-


--------------------------------------------------------------------------------



two years of a failure to satisfy one or more financial tests set forth in the
terms of such securities or related transaction agreements, in an amount such
that the net proceeds of such sale are at least equal to the amount of unpaid
Distributions on such securities (including without limitation all deferred and
accumulated amounts) and in either case require the application of the net
proceeds of such sale to pay such unpaid Distributions, provided that: (1) if
the APM Qualifying Securities issued and sold are Qualifying Non-Cumulative
Perpetual Preferred Stock or Mandatorily Convertible Preferred Stock, the amount
of the net proceeds of Qualifying Non-Cumulative Perpetual Preferred Stock and
Mandatorily Convertible Preferred Stock applied, together with the net proceeds
of all prior issuances of Qualifying Non-Cumulative Preferred Stock and any
still-outstanding Mandatorily Convertible Preferred Stock applied during the
current and all prior deferral periods, to pay such Distributions pursuant to
such provision may not exceed 25% of the initial liquidation or principal amount
of such securities and (2) if the APM Qualifying Securities issued and sold are
Ordinary Shares or Qualifying Warrants and if the Mandatory Trigger provision
does not require such issuance and sale within one year of such failure, the
number of Ordinary Shares issued or issuable upon the exercise of such
Qualifying Warrants plus the number of Ordinary Shares previously issued or
issuable upon the exercise of previously issued Qualifying Warrants may not
exceed 2% of the total number of issued and outstanding shares of the Company’s
Ordinary Shares as of the date of the Company’s most recent publicly available
consolidated financial statements as of the date of such issuance, provided (and
it being understood) that: (1) the Company shall not be obligated to issue (or
use commercially reasonable efforts to issue) APM Qualifying Securities for so
long as a Market Disruption Event has occurred and is continuing and (2) if, due
to a Market Disruption Event or otherwise, the Company is able to raise and
apply some, but not all, of the eligible proceeds necessary to pay all deferred
Distributions on any Distribution Date, the Company will apply any available
eligible proceeds to pay accrued and unpaid Distributions on the applicable
Distribution Date in chronological order subject to the Share Cap (if any); and
if the Company has outstanding more than one class or series of securities under
which it is obligated to sell a type of APM Qualifying Securities and apply some
part of the proceeds to the payment of deferred Distributions, then on any date
and for any period the amount of net proceeds received by the Company from those
sales and available for payment of deferred Distributions on such securities
shall be applied to such securities on a pro rata basis in proportion to the
total amounts that are due on such securities, (b) prohibit the issuer from
purchasing any APM Qualifying Securities or any of the Company’s securities that
on the Company’s bankruptcy or liquidation rank pari passu or junior to such APM
qualifying securities prior to the date that is six months after the issuer
applies the net proceeds of the sales described in clause (a) to pay such unpaid
Distributions, and (c) include a Bankruptcy Claim Limitation Provision. No
remedy other than Permitted Remedies may arise by the terms of such securities
or related transaction agreements in favor of the holders of such securities as
a result of the issuer’s failure to pay Distributions because of the Mandatory
Trigger Provision or as a result of the issuer’s exercise of its right under an
Optional Deferral Provision until Distributions have been deferred for one or
more Distribution Periods that total together at least ten years.

-8-


--------------------------------------------------------------------------------



“Market Disruption Events” means the occurrence or existence of any of the
following events or sets of circumstances:

 

 

 

 

(a)

trading in securities generally, or shares of our securities specifically, on
the New York Stock Exchange or any other national securities exchange, or in the
over-the-counter market on which any APM Qualifying Securities or Qualifying
Capital Securities, as the case may be, are then listed or traded shall have
been suspended or the settlement of such trading generally shall have been
materially disrupted or minimum prices such that trading shall have been
materially disrupted shall have been established on any such exchange or market
by the Commission, the relevant exchange or by any other regulatory body or
governmental agency having jurisdiction;

 

 

 

 

(b)

the Company would be required to obtain the consent or approval of its
stockholders or a regulatory body (including, without limitation, any securities
exchange) or governmental authority to issue or sell APM Qualifying Securities
pursuant to the alternative payment mechanism or to issue Qualifying Capital
Securities pursuant to the Company’s repayment obligations in respect thereof,
as the case may be, and that consent or approval has not yet been obtained
notwithstanding the Company’s commercially reasonable efforts to obtain that
consent or approval;

 

 

 

 

(c)

a banking moratorium shall have been declared by the federal or state
authorities of the United States such that market trading in the APM Qualifying
Securities or the Qualifying Capital Securities, as applicable, has been
disrupted or ceased; a material disruption shall have occurred in commercial
banking or securities settlement or clearance services in the United States such
that market trading in the APM Qualifying Securities or the Qualifying Capital
Securities, as applicable, has been disrupted or ceased;

 

 

 

 

(d)

the United States shall have become engaged in hostilities, there shall have
been an escalation in hostilities involving the United States, there shall have
been a declaration of a national emergency or war by the United States or there
shall have occurred any other national or international calamity or crisis such
that market trading in the APM Qualifying Securities or the Qualifying Capital
Securities, as applicable, has been disrupted or ceased;

 

 

 

 

(e)

there shall have occurred such a material adverse change in general domestic or
international economic, political or financial conditions, including without
limitation as a result of terrorist activities, or the effect of international
conditions on the financial markets in the United States shall be such that
trading in any of the APM Qualifying Securities or Qualifying Capital
Securities, as the case may be, has been materially disrupted;

 

 

 

 

(f)

an event occurs and is continuing as a result of which the offering document for
the offer and sale of APM Qualifying Securities or Qualifying Capital
Securities, as the case may be, would, in the Company’s reasonable judgment,
contain an

-9-


--------------------------------------------------------------------------------




 

 

 

 

 

untrue statement of a material fact or omit to state a material fact required to
be stated in that offering document or necessary to make the statements in that
offering document not misleading and either (a) the disclosure of that event at
such time, in the Company’s reasonable judgment, is not otherwise required by
law and would have a material adverse effect on our business or (b) the
disclosure relates to a previously undisclosed proposed or pending material
business transaction, provided that no single suspension period described in
this bullet shall exceed 90 consecutive days and multiple suspension periods
described in this bullet shall not exceed an aggregate of 180 days in any
360-day period; or

 

 

 

 

(g)

the Company reasonably believes that the offering document for the offer and the
sale of APM Qualifying Securities or Qualifying Capital Securities, as the case
may be, would not be in compliance with a rule or regulation of the Commission
(for reasons other than those described in the immediately preceding bullet) and
the Company determines that it is unable to comply with such rule or regulation
or such compliance is unduly burdensome, provided that no single suspension
period described in this bullet shall exceed 90 consecutive days and multiple
suspension periods described in this bullet shall not exceed an aggregate of 180
days in any 360-day period.

“Market Value” means, on any date, the closing sale price per share of Ordinary
Shares (or if no closing sale price is reported, the average of the bid and ask
prices or, if more than one in either case, the average of the average bid and
the average ask prices) on that date as reported in composite transactions by
the New York Stock Exchange or, if the Ordinary Shares are not then listed on
the New York Stock Exchange, as reported by the principal U.S. securities
exchange on which the Ordinary Shares are traded or quoted; if the Ordinary
Shares are not either listed or quoted on any U.S. securities exchange on the
relevant date, the market price will be the average of the mid-point of the bid
and ask prices for the Ordinary Shares on the relevant date submitted by at
least three nationally recognized independent investment banking firms selected
by the Company for this purpose.

“Measurement Date” means, with respect to any redemption or purchase of the
Preferred Shares, the date that is 180 days prior to delivery of notice of such
redemption or the date of such purchase.

“Measurement Period” means, with respect to any notice date or purchase date,
the period (i) beginning on the Measurement Date with respect to such notice
date or purchase date and (ii) ending on such notice date or purchase date.
Measurement Periods cannot run concurrently.

“Most Junior Subordinated Debt Securities” mean debt securities of the Company
that rank upon a liquidation, dissolution or winding-up of the Company junior to
all of the Company’s other long-term indebtedness for money borrowed (other than
the Company’s long-term indebtedness for money borrowed from time to time
outstanding that by its terms ranks pari passu with such securities) and pari
passu with the claims of the Company’s trade creditors.

-10-


--------------------------------------------------------------------------------



“No Payment Provision” means a provision or provisions in the transaction
documents for securities (referred to in this definition as “such securities”)
that include the following:

 

 

 

 

(a)

an Alternative Payment Mechanism;

 

 

 

 

(b)

an Optional Deferral Provision modified and supplemented from the general
definition of that term to provide that the issuer of such securities may, in
its sole discretion, defer in whole or in part payment of Distributions on such
securities for one or more consecutive Distribution Periods of up to five years
or, if a Market Disruption Event has occurred and is continuing, ten years,
without any remedy other than Permitted Remedies and the obligations (and
limitations on obligations) described in the definition of “Alternative Payment
Mechanism” applying; and

 

 

 

 

(c)

a Bankruptcy Claim Limitation Provision.

“Non-Cumulative” means, with respect to any securities, that the issuer may
elect not to make any number of periodic Distributions without any remedy
arising under the terms of the securities or related agreements in favor of the
holders, other than one or more Permitted Remedies. Any securities that include
a No Payment Provision shall also be deemed to be Non-Cumulative for all
purposes of this Replacement Capital Covenant.

“NRSRO” means a nationally recognized statistical rating organization within the
meaning of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act.

“Optional Deferral Provision” means, as to any securities, provisions in the
terms thereof or of the related transaction agreements to the effect of either
(a) or (b) below:

 

 

 

 

(a)

(i) the issuer of such securities may, in its sole discretion, defer in whole or
in part payment of Distributions on such securities for one or more consecutive
Distribution Periods of up to five years or, if a Market Disruption Event is
continuing, ten years, without any remedy other than Permitted Remedies and (ii)
an Alternative Payment Mechanism (provided that such Alternative Payment
Mechanism need not apply during the first five years of any deferral period and
need not include a Common Cap or Preferred Cap); or

 

 

 

 

(b)

the issuer of such securities may, in its sole discretion, defer in whole or in
part payment of Distributions on such securities for one or more consecutive
Distribution Periods up to ten years, without any remedy other than Permitted
Remedies.

All Preference Ordinary Shares of the Company shall be deemed to include an
Optional Deferral Provision.

“Ordinary Shares” means Class A Ordinary Shares of the Company (including
treasury shares), Class A Ordinary Shares issued pursuant to any dividend
reinvestment plan or employee benefit plan of the Company, a security ranking
upon the liquidation, dissolution or winding up of the Company junior to the
Qualifying Non-Cumulative Perpetual Preferred Stock and pari passu with

-11-


--------------------------------------------------------------------------------



the Ordinary Shares of the Company, that tracks the performance of, or relates
to the results of, a business, unit or division of the Company, and any
securities issued in exchange therefor in connection with a merger,
consolidation, binding share exchange, business combination, recapitalization or
other similar event.

“Other Qualifying Capital Replacement Covenant” means a replacement capital
covenant, as identified by the Company’s Board of Directors acting in good faith
and in its reasonable discretion and reasonably construing the definitions and
other terms of this Replacement Capital Covenant, (i) entered into by a company
that at the time it enters into such replacement capital covenant is a reporting
company under the Exchange Act and (ii) that restricts the related issuer from
redeeming or purchasing identified securities except from the applicable
percentage of the proceeds of specified replacement capital securities that have
terms and provisions at the time of redemption or purchase that are as or more
equity-like than the securities then being redeemed or purchased, raised within
180 days prior to the applicable redemption or purchase date.

“Permitted Remedies” means, with respect to any securities, one or more of the
following remedies:

 

 

 

 

(a)

rights in favor of the holders of such securities permitting such holders to
elect one or more directors of the issuer (including any such rights required by
the listing requirements of any stock or securities exchange on which such
securities may be listed or traded), and

 

 

 

 

(b)

complete or partial prohibitions preventing the issuer from paying Distributions
on or purchasing Ordinary Shares or other securities that rank pari passu with
or junior as to Distributions to such securities for so long as Distributions on
such securities, including unpaid Distributions, remain unpaid.

“Person” means any individual, Company, partnership, joint venture, trust,
limited liability company or Company, unincorporated organization or government
or any agency or political subdivision thereof.

“Preference Ordinary Shares” means preference ordinary shares of the Company and
any securities issued in exchange therefor in connection with a merger,
consolidation, binding share exchange, business combination, recapitalization or
other similar event.

“Prospectus Supplement” has the meaning specified in Recital B.

“Qualifying Capital Securities” means securities (other than Ordinary Shares,
Qualifying Warrants, Mandatorily Convertible Preferred Stock, Debt Exchangeable
for Preferred Equity and Debt Exchangeable for Common Equity) that rank pari
passu with or junior to the Most Junior Subordinated Debt Securities upon the
liquidation, dissolution or winding up of the Company and, in the determination
of the Company’s Board of Directors reasonably construing the definitions and
other terms of this Replacement Capital Covenant, meet one of the following
criteria:

 

 

 

 

(a)

in connection with any repayment, redemption or purchase of Series E Preference
Shares prior to April 15, 2017:

-12-


--------------------------------------------------------------------------------




 

 

 

 

 

 

(i)

securities issued by the Company or its Subsidiaries that (A) have no maturity
or a maturity of at least 60 years and (B) either (x) are subject to a
replacement capital covenant substantially similar to this Replacement Capital
Covenant or an Other Qualifying Capital Replacement Covenant and are
Non-Cumulative or (y) have a Mandatory Trigger Provision and are subject to
Intent-Based Replacement Disclosure and have an Optional Deferral Provision; or

 

 

 

 

 

 

(ii)

securities issued by the Company or its Subsidiaries that (A) have no maturity
or a maturity of at least 40 years, (B) are subject to a replacement capital
covenant substantially similar to this Replacement Capital Covenant or an Other
Qualifying Capital Replacement Covenant, (C) have an Optional Deferral Provision
and (D) have a Mandatory Trigger Provision; or

 

 

 

 

 

(b)

in connection with any repayment, redemption or purchase of Series E Preference
Shares at any time on or after April 15, 2017 but prior to April 15, 2037:

 

 

 

 

 

(i)

all securities described under clause (a) of this definition;

 

 

 

 

 

 

(ii)

securities issued by the Company or its Subsidiaries that (A) have no maturity
or a maturity of at least 60 years, (B) are subject to a replacement capital
covenant substantially similar to this Replacement Capital Covenant or an Other
Qualifying Capital Replacement Covenant and (C) have an Optional Deferral
Provision;

 

 

 

 

 

 

(iii)

securities issued by the Company or its Subsidiaries that (A) are Non-Cumulative
and (B) (x) have no maturity or a maturity of at least 60 years and (y) are
subject to Intent-Based Replacement Disclosure;

 

 

 

 

 

 

(iv)

securities issued by the Company or its Subsidiaries that (A) have an Optional
Deferral Provision, (B) have a Mandatory Trigger Provision and (C) have no
maturity or a maturity of at least 60 years;

 

 

 

 

 

 

(v)

securities issued by the Company or its subsidiaries that (A) are Non
Cumulative, (B) have no maturity or a maturity of at least 40 years and (C) are
subject to a replacement capital covenant substantially similar to this
Replacement Capital Covenant or an Other Qualifying Capital Replacement
Covenant; or

 

 

 

 

 

 

(vi)

securities issued by the Company or its Subsidiaries that (A) have an Optional
Deferral Provision, (B) have a Mandatory Trigger Provision and (C) either (x)
have no maturity or a maturity of at least 40 years and Intent-Based Replacement
Disclosure or (y) have no maturity or a maturity of at least 25 years and are
subject to a replacement capital covenant substantially similar to this
Replacement Capital Covenant or an Other Qualifying Capital Replacement
Covenant; or

-13-


--------------------------------------------------------------------------------




 

 

 

 

 

(c)

in connection with any repayment, redemption or purchase of Series E Preference
Shares at any time on or after April 15, 2037:

 

 

 

 

 

 

(i)

securities described under clause (b) of this definition;

 

 

 

 

 

 

(ii)

securities issued by the Company or its Subsidiaries that (A) (x) have no
maturity or a maturity of at least 60 years and (y) is subject to Intent-Based
Replacement Disclosure and (B) have an Optional Deferral Provision;

 

 

 

 

 

 

(iii)

securities issued by the Company or its Subsidiaries that (A) have no maturity
or a maturity of at least 60 years and (B) are Non-Cumulative;

 

 

 

 

 

 

(iv)

securities issued by the Company or its Subsidiaries that (A) (x) have no
maturity or a maturity of at least 40 years and (y) are subject to a replacement
capital covenant substantially similar to this Replacement Capital Covenant or
an Other Qualifying Capital Replacement Covenant and (B) have an Optional
Deferral Provision;

 

 

 

 

 

 

(v)

securities issued by the Company or its Subsidiaries that (A) either (x) have no
maturity or a maturity of at least 40 years and are subject to Intent-Based
Replacement Disclosure or (y) have no maturity or a maturity at least 25 years
and are subject to a replacement capital covenant substantially similar to this
Replacement Capital Covenant or an Other Qualifying Capital Replacement Covenant
and (B) are Non-Cumulative; or

 

 

 

 

 

 

(vi)

securities issued by the Company or its Subsidiaries that (A) have an Optional
Deferral Provision, (B) have a Mandatory Trigger Provision, (C) have no maturity
or a maturity of more than 30 years and (D) are subject to Intent-Based
Replacement Disclosure.

“Qualifying Non-Cumulative Perpetual Preferred Stock” means non-cumulative
Preference Ordinary Shares of the Company that rank pari passu with or junior to
all other Preference Ordinary Shares of the Company, is perpetual and (a) is
subject to a replacement capital covenant substantially similar to this
Replacement Capital Covenant or an Other Qualifying Capital Replacement Covenant
or (b) is subject to both (i) mandatory suspension of dividends in the event the
Company breaches certain financial metrics specified within the offering
documents, and (ii) Intent-Based Replacement Disclosure. Additionally, the
transaction documents shall provide for no remedies as a consequence of
non-payment of Distributions other than Permitted Remedies.

“Qualifying Warrants” means any net share settled warrants to purchase the
Company’s Ordinary Shares that (1) have an exercise price greater than the
current stock market price, determined as specified in the instrument governing
such warrants, of the Company’s Ordinary Shares, and (2) the Company is not
entitled to redeem for cash and the holders of which are not entitled to require
the Company to purchase for cash in any circumstances.

“RCC Termination Date” means April 15, 2047.

-14-


--------------------------------------------------------------------------------



“Redesignation Date” means, as to the Covered Debt in effect at any time, the
earliest of (a) the date that is two years prior to the final maturity date of
such Covered Debt, (b) if the Company elects to redeem or repay, or the Company
or a Subsidiary of the Company elects to purchase, such Covered Debt either in
whole or in part with the consequence that after giving effect to such
redemption, repayment or purchase the outstanding principal amount of such
Covered Debt is less than $100,000,000, the applicable redemption, repayment or
purchase date and (c) if such Covered Debt is not Eligible Subordinated Debt,
the date on which the Company issues long-term indebtedness for money borrowed
that is Eligible Subordinated Debt.

“Replacement Capital Covenant” has the meaning specified in the introduction to
this instrument.

“Replacement Capital Securities” means:

 

 

 

 

(a)

Ordinary Shares and Qualifying Warrants;

 

 

 

 

(b)

Mandatorily Convertible Preferred Stock;

 

 

 

 

(c)

Debt Exchangeable for Preferred Equity;

 

 

 

 

(d)

Debt Exchangeable for Common Equity; and

 

 

 

 

(e)

Qualifying Capital Securities.

“Series E Preference Shares” has the meaning specified in Recital A.

“Subsidiary” means, at any time, any Person the shares of stock or other
ownership interests of which having ordinary voting power to elect a majority of
the board of directors or other managers of such Person are at the time owned,
or the management or policies of which are otherwise at the time controlled,
directly or indirectly through one or more intermediaries (including other
Subsidiaries) or both, by another Person.

“Termination Date” has the meaning specified in Section 4(a).

-15-


--------------------------------------------------------------------------------